PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale

United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/738,940
Filing Date: 21 Dec 2017
Appellant(s): GOERGE et al.



__________________
Ann Knab
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/25/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellants arguments to the combinations relied on are based on 1) an allegation of improper hindsight reasoning, 2) a piecemeal analysis of the references and 3) arguments to non-analogous prior art.  
First, in response to Appellant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Second, in response to applicant's arguments against the references individually (piecemeal analysis), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the arguments to the prior art combinations to independent claims 1 and 18, the Examiner notes the basis of the rejections are the same, with the only difference being the last reference relied on disclosing the particular parameters of the material which are coded.  Specifically, in both rejections, Friedman is a generic dental dispensing device which is only relied on for the basic structure of such a device.  The Examiner then relies on Wagner, a generic dispensing device, as explained above, to teach providing a code on a container storing the dispensed material, wherein the code 
Additionally, regarding all other rejections to the dependent claims, the Examiner notes that such rejections stand or fall with the independent claims.  Further, the minor statements thereto do not provide any specific arguments, reasons or evidence as to why such combinations are allegedly improper, beyond the general allegations of non-patentability already addressed based on the rejections of the independent claims.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWARD MORAN/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
Conferees:
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772
                                                                                                                                                                                                        /ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.